In the
                        Missouri Court of Appeals
                                 Western District
 BRAD BURNS,                                 )
                                             )
                Appellant,                   )   WD83395
                                             )
 v.                                          )   OPINION FILED:
                                             )   September 29, 2020
 NATHAN GRANGER, ET AL.,                     )
                                             )
               Respondents.                  )

              Appeal from the Circuit Court of Platte County, Missouri
                    The Honorable James W. Van Amburg, Judge

Before Division Four: Cynthia L. Martin, Chief Judge, Presiding, Alok Ahuja, Judge and
                            Edward R. Ardini, Jr., Judge


      Brad Burns ("Burns") appeals from the trial court's dismissal of his petition against

Nathan Granger ("Dr. Granger") and Clay-Platte Family Medical Clinic, P.C. ("Clay-

Platte") (collectively "the Defendants"). Burns claims that the trial court erroneously

dismissed his petition following a hearing that was scheduled less than five days after

notice was given in violation of Rule 44.01(d). Finding no prejudicial error, we affirm.
                                Factual and Procedural Background1

         Burns filed a petition alleging medical malpractice against the Defendants on

June 25, 2018, in the Circuit Court of Platte County. Burns's petition alleged that Dr.

Granger, a doctor employed by Clay-Platte, negligently prescribed clobetasol propionate

cream to treat jock itch, and as a result, Burns suffered atrophy of the skin in his groin area.

The Defendants filed an answer on July 31, 2018. On March 14, 2019, the trial court

entered a scheduling order, setting forth discovery deadlines, and scheduling a trial for

November 18, 2019.

         The Defendants filed a motion to enforce discovery ("motion to enforce discovery")

on October 21, 2019. The Defendants asserted that after Burns failed to respond to

interrogatories and requests for production of documents by an August 29, 2019 deadline,

the Defendants sent Burns a "golden rule" letter on October 1, 2019, which gave Burns

until October 11, 2019, to respond. The Defendants subsequently extended the time for

response to October 16, 2019. However, as of the filing of the motion to enforce discovery,

Burns had not yet responded. The trial court addressed the motion to enforce discovery

during a November 8, 2019 pretrial conference, and ordered Burns to provide discovery

responses by November 12, 2019.

         On November 12, 2019, six days before the scheduled trial date, the Defendants

filed a motion to dismiss Burns's petition as a sanction for Burns's failure to properly


          1
            We compiled the factual and procedural history from the record on appeal submitted by Burns. The legal
file does not comply with Rule 81.12(b)(2) in that it was not arranged in chronological order. While we hold pro se
litigants such as Burns to the same rules and standards required of parties represented by counsel, Burns's error had
no effect on our ability to review the merits of his point on appeal.
          All rule references are to the Missouri Court Rules, Volume I – State, 2019 unless otherwise indicated.

                                                          2
respond to the pending discovery ("motion to dismiss"). Burns filed his response to the

motion to dismiss the same day. Burns's response requested that the trial court "take up

the [motion to dismiss] with both parties present before the court." The next day, the

Defendants requested, and the trial court scheduled, a hearing on the motion to dismiss for

November 15, 2019, the final business day before the scheduled trial date on November 18,

2019. The Defendants then filed a reply which argued that although Burns filed discovery

responses on November 12, 2019, dismissal of the case was still an appropriate sanction

pursuant to Rule 61.01 because the discovery responses were facially deficient.

       The trial court conducted a hearing on the motion to dismiss on November 15, 2019.

The Defendants appeared for the hearing, but Burns did not. During the hearing, the

Defendants reminded the trial court that Burns had initially filed suit against the Defendants

in 2016, and then dismissed and refiled the instant action in 2018. The trial court ordered

Burns's case dismissed without prejudice.

       On the same day, Burns filed a motion to reconsider the dismissal of his case

("motion to reconsider"). Burns contested the amount of notice he had received for the

November 15, 2019 hearing, and also argued the merits of the Defendants' motion to

dismiss. The Defendants filed a response to the motion to reconsider and joined Burns's

request for a hearing on the motion.

       The trial court conducted a hearing on Burns's motion to reconsider on

December 13, 2019. Both Burns and the Defendants appeared and were permitted to argue

the merits of the Defendants' motion to dismiss.



                                              3
         On December 17, 2019, the trial court entered a judgment ("Judgment") denying

Burns's motion to reconsider. The Judgment made the following findings: (1) "The current

matter is the re-filing of a case that was originally filed in 2016 (Case No. 16AE-CV0340);

in that action, [Burns] never responded to written discovery properly served by Defendants,

stating in response to Defendants' Golden Rule correspondence that he would 'fill out the

discovery forms at [his] leisure;'" (2) "[Burns] was properly served with discovery in the

instant action on July 30, 2019[,] but did not provide discovery responses in the timeframe

[prescribed] by the Missouri Rules of Civil Procedure, and thereafter did not respond to

discovery [requests] in the timeframe set forth in the Defendants' Golden Rule

correspondence;" (3) "[Burns] did provide discovery responses on November 12, 2019;

however, these discovery responses, although served, are incomplete and insufficient in

various respects, as outlined in Defendants' [reply to their motion to dismiss];" and (4)

"[Burns] has demonstrated a pattern of failing to comply with the rules of discovery, such

that dismissal as a sanction pursuant to Rule 61.01 is appropriate." Thus, the matter

"remain[ed] dismissed without prejudice."

         Burns appeals.2



         2
          Ordinarily, a dismissal without prejudice is not a final judgment and is therefore not appealable. State
Conference of NAACP v. State, 563 S.W.3d 138, 146 n.4 (Mo. App. W.D. 2018). However, "when the effect of the
judgment is to dismiss the action and not merely the pleading, the judgment is final and appealable." BH Holdings,
LLC v. Bank of Blue Valley, 340 S.W.3d 340, 342 (Mo. App. W.D. 2011) (citing Doe v. Visionaire Corp., 13
S.W.3d 674, 676 (Mo. App. E.D. 2000)). Here, the trial court's imposition of a sanction of dismissal pursuant to
Rule 61.01 had the effect of dismissing Burns's action, and not merely his pleading, under circumstances that
effectively preclude Burns from refiling his action a third time.
         Burns refiled the instant action in June 2018 after voluntarily dismissing his original actions against the
Defendants in 2017, availing himself of the savings statute, section 516.230, to extend the two-year statute of
limitations found in section 516.105 a year beyond the dismissal of the original suit. A plaintiff may not receive the
benefit of the savings statute more than once, though. Williams v. S. Union Co., 364 S.W.3d 228, 231 (Mo. App.
W.D. 2011). Thus, the practical effect of the trial court's dismissal of the instant action without prejudice was to

                                                          4
                                             Standard of Review

         We review "a trial court's action based on a party's failure to comply with time

requirements in the circumstances of [the] case . . . for abuse of discretion." Sitelines,

L.L.C. v. Pentstar Corp., 213 S.W.3d 703, 707 (Mo. App. E.D. 2007). A trial court abuses

its discretion if its ruling is clearly against the logic of the circumstances then before it and

is so arbitrary and unreasonable as to shock the sense of justice and indicate a lack of

careful consideration. Robinson v. Langenbach, 599 S.W.3d 167, 180 (Mo. banc 2020).

If reasonable persons can differ about the propriety of the trial court's action, no abuse of

discretion will be found. In Matter of D.N., 598 S.W.3d 108, 115 (Mo. banc 2020).

Further, we "will find reversible error only where an abuse of discretion is found and the

[appellant] can demonstrate prejudice." Id. at 115-16 (quoting State v. Oates, 12 S.W.3d
307, 311 (Mo. banc 2000)).

                                                    Analysis

         In his single point on appeal, Burns asserts that the trial court erred in conducting a

hearing on November 15, 2019, on the Defendants' motion to dismiss because the hearing

was scheduled after fewer than five days' notice in violation of Rule 44.01(d). Burns claims

that he suffered prejudice because he was not present at the hearing and the trial court

granted the Defendants' motion to dismiss.




terminate Burns's litigation against the Defendants, affording us jurisdiction over Burns's appeal from the Judgment.
[Appellant's Brief, pp. 12-14]
         All statutory references are to RSMo 2000, as supplemented through the date of Burns's alleged injury.

                                                          5
       "[T]he purpose of Rule 44.01(d) is to provide the notified party with an opportunity

to be heard." Allen ex rel. Allen v. Gatewood, 390 S.W.3d 245, 254-55 (Mo. App. W.D.

2013). Rule 44.01(d) provides:

       A written motion, other than one which may be heard ex parte, and notice of
       the hearing thereof shall be served not later than five days before the time
       specified for the hearing, unless a different period is fixed by law or court
       rule or by order of the court. . . .

If notice is given less than five days before the hearing, then the question becomes whether

"the notice given was reasonable under the facts and circumstances." Sitelines, L.L.C, 213
S.W.3d at 706-07. "Reasonable notice [is] a prerequisite to the court's power to enter an

order in [a] defendant's favor" because, when a plaintiff's rights may be affected by a

motion, the plaintiff should be notified so that he may appear in court for his own

protection. Id. at 707.

       Here, the notice of hearing on the Defendants' motion to dismiss was given less than

five days before the hearing. However, we need not resolve whether it was reasonable

under the facts and circumstances to conduct a hearing on the Defendants' motion to

dismiss on less than five days' notice, as Burns suffered no prejudice as a result of the

shortened notice period.

       Burns filed a motion to reconsider the trial court’s November 15, 2019 order of

dismissal. The motion to reconsider was heard on December 13, 2019, at which point

Burns and the Defendants argued the merits of the Defendants' motion to dismiss. The trial

court entered its Judgment denying the motion for reconsideration, which included findings

of fact explaining the rationale for granting the Defendants' motion to dismiss. The


                                             6
Judgment then reaffirmed the trial court's earlier order dismissing Burns's lawsuit without

prejudice. Burns has not appealed the Judgment. More to the point, Burns's point on appeal

ignores that by virtue of his motion for reconsideration, Burns was given the very relief he

complains he was denied at the November 15, 2019 hearing--the opportunity to appear and

to argue the merits of the Defendants' motion to dismiss. Burns suffered no prejudice as a

result of the shortened notice of the November 15, 2019 hearing. "'[W]e will not reverse a

judgment because of [alleged] error which is not prejudicial to the appellant." Paulson v.

Dynamic Pet Prods., LLC, 560 S.W.3d 583, 591 (Mo. App. W.D. 2018).

       Burns's point on appeal is denied.

                                       Conclusion

       The Judgment is affirmed.



                                            __________________________________
                                            Cynthia L. Martin, Judge

All concur




                                              7